A judgment rendered during the war is subject to the legislative scale in regard to Confederate notes, to be applied at the date of the contract or the time of the breach complained of. Alexander v. Rentels,64 N.C. 634.
The learned counsel for the plaintiff in this Court admitted his misapprehension of the law in regard to this point, and thus the case is relieved from all embarrassment. The jury find that the plaintiff is entitled to (the amount) the judgment taken February Term, 1865, subject to the legislative scale. His Honor had charged that the scale was to be applied at the date of the demand, August, 1863. So upon the return of the verdict his Honor ought to have directed the clerk to aid the jury in the calculation necessary for the application of the scale, so as to fix the amount for which judgment should be rendered.
Instead of taking this course his Honor heard certain propositions for a compromise, and leaves the matter at large, and thereupon the plaintiffappeals.
There is error. This will be certified to the end that in the Court below the legislative scale, may, upon a calculation to be made by the clerk on the basis that the scale of August, 1863, is applicable, be applied to the case, and judgment be entered in conformity thereto. *Page 357 
It is set out in the record that the verdict was taken by consent in the absence of the Judge, and in such cases, and in fact in all cases, the entry of the verdict made by the clerk should be construed in reference to the charge of the Judge, and it should never be intended that the jury mean to find contrary to the charge of the Judge. In this case he told the jury, in so many words, that the legislative scale was to be applied at the time the plaintiff made the demand, August, 1863, and the entry of the verdict must be construed in reference to his charge. There will be judgment for defendant as to the costs of the appeal. It is the fault of the plaintiff that the verdict was not made to conform to the ruling of his Honor.
PER CURIAM.                                 Judgment accordingly.